DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's arguments, March 29th, 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zirngibl (U.S. Publication No. 2017/0332921) and Kaspari et al (U.S. Patent No. 5,533,511).
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  One skilled in the art could have modified Baker with the features of NPL Lee by known methods with no change in their respective functions, thereby yielding nothing more than predictable results to one of ordinary skill in the art at the time of the invention, with the advantage of providing a deep belief network during the detection of artifacts in a blood pressure signal.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1 recites “estimate units” in line 13, but should read “estimates units”
Claim 1 recites “each layers” in lines 14 and 16, but should read “each layer” or “each of the layers”
Claim 12 recites “estimate units” in line 13, but should read “estimates units”
Claim 12 recites “each layers” in lines 14 and 16, but should read “each layer” or “each of the layers”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vicinity" in claims 1, 11, and 12 is a relative term which renders the claim indefinite.  The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how far the “vicinity” extends from the heart.
The dependent claims 2-10 and 13-16 inherit but do not remedy the deficiencies of Claims 1, 11, and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (U.S. Patent No. 5,339,818; previously cited) in view of NPL Lee (Lee, Soojeong, and Joon-Hyuk Chang. "Deep belief networks ensemble for blood pressure estimation." IEEE access 5 (2017): 9962-9972.; previously cited), Zirngibl (U.S. Publication No. 2017/0332921) and Kaspari et al (U.S. Patent No. 5,533,511).
Regarding Claim 1, Baker discloses a method for detecting an artifact of a blood pressure signal (A method and device for indirect, quantitative estimation of blood pressure attributes and similar variable physiological parameters; Abstract), the method comprises: 
measuring consecutive signals of blood pressure in real time (The cuff 20 interfaces at a pulse side of the patient to generate noninvasive, oscillometric blood pressure data which is processed in a computer 21. The computer is connected through a parallel interface card 22 to a satellite box 23 which contains the hardware necessary to inflate and measure the pressure in a transducer bladder of the cuff 20; Column 5 Lines 45-51);
5dividing, by a processor, the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the measured consecutive signals (the present invention looks at the wave form in its totality. For example, in FIG. 4 the referenced blood pressure attributes could be estimated using prior art techniques by applying software implementations of an 80 percent diastolic algorithm, a maximum amplitude mean algorithm and a 50 percent systolic algorithm. These points represent empirical, and somewhat arbitrary, points on the graph which have been shown to produce close approximations of the blood pressure attributes; Column 6 Line 60 – Column 7 Line 1);
and determining, by the processor, whether the consecutive signals are artifacts or normal signals by using the 10two determined outputs (This latter function of pre-classification is represented in FIG. 16. Here again, the selected parameter is a blood pressure value generated by use of an oscillometric system represented by a cuff 60. A sequence of signals are generated 61 and transmitted to a pre-classification neural network 62. In this case, the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).
Baker fails to disclose a patch attached to a vicinity of a heart.
Zirngibl discloses a patch attached to a vicinity of a heart (a chest strap 18 at whose inner side two or three electrodes are arranged that are electrically coupled to a transmission unit 20 like-wise fastened to the chest. The transmission unit 20 transmits the body current signals recorded by the electrodes in the chest strap 18 to the reception unit accommodated in the housing 12; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the patch teachings of Zirngibl into those of Baker in order to effectively measure blood pressure, especially in long-term situations, with fewer gaps and without additional strain caused by a cuff (Zirngibl [0016]).

NPL Lee discloses determining, by the processor, two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968), 
wherein the processor arranges the N consecutive unit waveforms on a visible layer and sequentially estimate units of adjacent hidden layers (A three layer, feed forward neural network was designed to process oscillometric amplitude waveforms with the present invention as shown in FIG. 5. The three layer system includes an input layer 30, one hidden layer 31 and an output layer 32; Column 7 Lines 56-60), 
wherein the processor estimates units of each layers in a forward direction by adjusting weight values from the visible layer to a final hidden layer (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48), and 
the processor estimates the units of each layers in a backward direction by adjusting reverse weight values from the final hidden layer to the visible layer (The backward error propagation algorithm is a gradient descent algorithm designed to minimize the mean square error between the desired output and the actual output of the network; Column 8 Lines 55-58).

Baker, Zirngibl, and NPL Lee fail to disclose wherein the processor divides two adjacent systolic starting points into one unit waveform; and wherein the processor determines two unit values of the final hidden layer as the two determined outputs.
Kaspari discloses wherein the processor divides two adjacent systolic starting points into one unit waveform (“One Cardiac Cycle”; Figure 1) wherein the processor determines two unit values of the final hidden layer as the two determined outputs (Figure 11; Column 13 Lines 54-67; Column 14 Line 45 – Column 15 Line 10; Examiner’s Note: Because there are weights in the “output layer”, it can be construed as the final hidden layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the output teachings of Kaspari into those of Baker, Zirngibl, and NPL Lee in order to best analyze the characteristics of the waveform and to provide the most accurate mapping, or transform, to the desired output (Kaspari Column 14 Lines 17-55).

Regarding Claim 3, Baker discloses wherein the determining the two outputs is constituted by arranging the N consecutive unit waveforms as units of the visible layer, wherein the N consecutive unit waveforms are used as the input (A three layer, feed forward neural network was designed to process oscillometric amplitude waveforms with the present invention as shown in FIG. 5. The three layer system includes an input layer 30, one hidden layer 31 and an output layer 32; Column 7 Lines 56-60);
and 20estimating the units of each layer in the forward direction by adjusting weight values between adjacent layers from the visible layer to the final hidden layer (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48).  

Regarding Claim 4, Baker discloses after the estimating the units of each layer in the forward direction by adjusting the weight values between the adjacent layers from the visible layer to 5the final hidden layer (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48), 
estimating the units of each layer in a backward direction by adjusting reverse weight values between the adjacent layers from the final hidden layer to the visible layer (The backward error propagation algorithm is a gradient descent algorithm designed to minimize the mean square error between the desired output and the actual output of the network; Column 8 Lines 55-58); and 
repeating the estimating the units of each layer in the forward direction 10and the backward direction by adjusting the weight values and the reverse weight values such that an error between the estimated unit of the visible layer and the inputted unit of the visible layer is minimal (Application of the back propagation algorithm consists of the following three steps: 1. Input data is processed forward through the network to generate an output. An error term is computed using the difference between the desired output and the actual network output. 2. The error term is propagated back through the network to modify the internode connection weights and node thresholds so as to minimize the mean square error. 3. Steps 1 and 2 are repeated with new input data in an iterative adaptive process; Column 8 Line 65 – Column 9 Line 6).


    PNG
    media_image1.png
    67
    166
    media_image1.png
    Greyscale
  
wherein v represents the visible layer, h represents the hidden layer, E represents Page 25an energy function of a joint configuration of (v, h), and P(h) can be calculated in the same manner.
NPL Lee discloses the estimating the units of each 15layer in the forward direction or the backward direction is performed by estimating the units of each layer using a probability calculated by the following Equation by adjusting the weight values or the reverse weight values: 
    PNG
    media_image1.png
    67
    166
    media_image1.png
    Greyscale
  
wherein v represents the visible layer, h represents the hidden layer, E represents Page 25an energy function of a joint configuration of (v, h), and P(h) can be calculated in the same manner (Step 25 of Table 1, Page 9966; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to determine probability that best detects the artifact of the blood pressure signal.  

Regarding Claim 6, Baker and Zirngibl fail to disclose the energy function E(v, h) is 5determined by the following Equation: 
    PNG
    media_image2.png
    51
    371
    media_image2.png
    Greyscale
  

NPL Lee discloses the energy function E(v, h) is 5determined by the following Equation:
    PNG
    media_image2.png
    51
    371
    media_image2.png
    Greyscale
  
wherein wij represents a weight value between an i-th layer and a j-th layer. (Target function; Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.

Regarding Claim 7, Baker and Zirngibl fail to disclose a consecutive probability 10estimation between respective layers is calculated by the following Equation: 
    PNG
    media_image3.png
    33
    228
    media_image3.png
    Greyscale
  
NPL Lee discloses a consecutive probability 10estimation between respective layers is calculated by the following Equation: 
    PNG
    media_image3.png
    33
    228
    media_image3.png
    Greyscale
(Equation 3 Page 9967; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to determine probability that best detects the artifact of the blood pressure signal.

Regarding Claim 8 and 16, Baker and Zirngibl fail to disclose the weight values or the reverse weight values are calculated by the following Equation:  
    PNG
    media_image4.png
    28
    236
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    28
    236
    media_image4.png
    Greyscale
 (Equation 4 Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.

Regarding Claim 9, Baker and Zirngibl fail to disclose the weight values or the reverse weight values are modified by the following Equation: 
Page 26 
    PNG
    media_image5.png
    50
    125
    media_image5.png
    Greyscale
 wherein X as a learning rate has a value between 0 and 1.
NPL Lee discloses the weight values or the reverse weight values are modified by the following Equation:
Page 26 
    PNG
    media_image5.png
    50
    125
    media_image5.png
    Greyscale
 wherein X as a learning rate has a value between 0 and 1 (Equation 5 Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.

Regarding Claim 10, Baker discloses after the determining whether the consecutive signals are the artifacts or the normal 5signals by using the two determined outputs, eliminating signals determined as the artifacts (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).  

Regarding Claim 11, Baker discloses a non-transitory computer readable recording medium storing a program for executing a method for detecting an artifact of a blood pressure signal (a supporting computer system 21 coupled to the generating means and operates to control data collection, processing and display. It will be apparent to those skilled in the art that reference to the computer system would include other data processing devices such as hardware analog circuits or integrated circuits which could be specifically designed to implement a neural network without a separate computer system; Column 10 Lines 44-52) comprising10, 
receiving consecutive signals of blood pressure in real time (the computer system or other form of selection control means selects a plurality 5 of sample signals from the sequence of signals 42 which may be received directly through line 55; Column 13 Lines 4-7), dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the received consecutive signals by a processor (The computer system identifies at least one feature, such as signal amplitude, within the sample signals which can be processed through the neural network as a feature signal; Column 13 Lines 7-19; The computer system 44 is adapted to identify a set of 50 sample signals at defined increments wherein the primary feature of the oscillometric signal constitutes pulse amplitude; Column 13 Lines 50-53), and determining whether the consecutive signals are artifacts or normal signals by comparing the two determined outputs by the processor (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).  
Baker fails to disclose a patch attached to a vicinity of a heart.
Zirngibl discloses a patch attached to a vicinity of a heart (a chest strap 18 at whose inner side two or three electrodes are arranged that are electrically coupled to a transmission unit 20 like-wise fastened to the chest. The transmission unit 20 transmits the body current signals recorded by the electrodes in the chest strap 18 to the reception unit accommodated in the housing 12; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the patch teachings of Zirngibl into those of Baker in order to effectively measure blood pressure, especially in long-term situations, with fewer gaps and without additional strain caused by a cuff (Zirngibl [0016]).
Baker and Zirngibl fail to disclose determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) by the processor.
NPL Lee discloses determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) by the processor (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  
Baker, Zirngibl, and NPL Lee fail to disclose wherein the two outputs are determined as two unit values of a hidden layer by repeating propagation and backpropagation, and wherein the processor divides two adjacent systolic starting points into one unit waveform.
(Figure 11; Column 13 Lines 54-67; Column 14 Line 45 – Column 15 Line 10; Examiner’s Note: Because there are weights in the “output layer”, it can be construed as the final hidden layer) by repeating propagation and backpropagation (“Error Back Propagation” Column 14 Lines 1-16), and 
wherein the processor divides two adjacent systolic starting points into one unit waveform (“One Cardiac Cycle”; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the output teachings of Kaspari into those of Baker, Zirngibl, and NPL Lee in order to best analyze the characteristics of the waveform and to provide the most accurate mapping, or transform, to the desired output (Kaspari Column 14 Lines 17-55).

Regarding Claim 12, Baker discloses an apparatus for detecting an artifact of a blood pressure signal (A method and device for indirect, quantitative estimation of blood pressure attributes and similar variable physiological parameters; Abstract), the apparatus comprising:  
Page 27for measuring consecutive signals of blood pressure in real time (The cuff 20 interfaces at a pulse side of the patient to generate noninvasive, oscillometric blood pressure data which is processed in a computer 21. The computer is connected through a parallel interface card 22 to a satellite box 23 which contains the hardware necessary to inflate and measure the pressure in a transducer bladder of the cuff 20; Column 5 Lines 45-51); and 
a processor for dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the 5measured consecutive signals (the present invention looks at the wave form in its totality. For example, in FIG. 4 the referenced blood pressure attributes could be estimated using prior art techniques by applying software implementations of an 80 percent diastolic algorithm, a maximum amplitude mean algorithm and a 50 percent systolic algorithm. These points represent empirical, and somewhat arbitrary, points on the graph which have been shown to produce close approximations of the blood pressure attributes; Column 6 Line 60 – Column 7 Line 1),
and determining whether the consecutive signals are artifacts or normal signals by comparing the two determined outputs (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 37-45).  
Baker fails to disclose a patch attached to a vicinity of a heart.
Zirngibl discloses a patch attached to a vicinity of a heart (a chest strap 18 at whose inner side two or three electrodes are arranged that are electrically coupled to a transmission unit 20 like-wise fastened to the chest. The transmission unit 20 transmits the body current signals recorded by the electrodes in the chest strap 18 to the reception unit accommodated in the housing 12; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the patch teachings of Zirngibl into those of Baker in order to effectively measure blood pressure, especially in long-term situations, with fewer gaps and without additional strain caused by a cuff (Zirngibl [0016]).
Baker and Zirngibl fail to disclose determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN), wherein, the processor arranqes the N consecutive unit waveforms on a visible layer and sequentially estimate units of adjacent hidden layers, wherein, the processor estimates units of each layers in a forward direction by adjusting weight values from the visible layer to a final hidden layer, and the processor estimates the units of each layers in a backward direction by adjusting reverse weiqht values from the final hidden layer to the visible layer.
(B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968), 
wherein the processor arranges the N consecutive unit waveforms on a visible layer and sequentially estimate units of adjacent hidden layers (A three layer, feed forward neural network was designed to process oscillometric amplitude waveforms with the present invention as shown in FIG. 5. The three layer system includes an input layer 30, one hidden layer 31 and an output layer 32; Column 7 Lines 56-60), 
wherein the processor estimates units of each layers in a forward direction by adjusting weight values from the visible layer to a final hidden layer (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48), and 
the processor estimates the units of each layers in a backward direction by adjusting reverse weight values from the final hidden layer to the visible layer (The backward error propagation algorithm is a gradient descent algorithm designed to minimize the mean square error between the desired output and the actual output of the network; Column 8 Lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  
Baker, Zirngibl, and NPL Lee fail to disclose wherein the processor divides two adjacent systolic starting points into one unit waveform; and wherein the processor determines two unit values of the final hidden layer as the two determined outputs.
(“One Cardiac Cycle”; Figure 1) wherein the processor determines two unit values of the final hidden layer as the two determined outputs (Figure 11; Column 13 Lines 54-67; Column 14 Line 45 – Column 15 Line 10; Examiner’s Note: Because there are weights in the “output layer”, it can be construed as the final hidden layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the output teachings of Kaspari into those of Baker, Zirngibl, and NPL Lee in order to best analyze the characteristics of the waveform and to provide the most accurate mapping, or transform, to the desired output (Kaspari Column 14 Lines 17-55).
10
Regarding Claim 13, Baker discloses a display for displaying the plurality of unit waveforms of the consecutive signals and whether the consecutive signals are artifacts or normal signals (Software within the computer 21 controls subsequent data collection, processing and data display; Column 6 Lines 21-22).  

Regarding Claim 14, Baker discloses wherein the processor eliminates 15signals determined as the artifacts from the consecutive signals (the pre-classification neural network 62 may be useful for identifying and discarding noise and artifact signals such that these are not used as training data. This operates to enhance the accuracy of the training data stored as much as all artifact and noise signals are pre-classified and rejected; Column 18 Lines 60-65) and diagnoses a prognosis using signals in which the artifacts are eliminated (Following training of the neural network, further direct measurement is unnecessary and the system is ready for diagnostic application and noninvasive estimation of parameter values; Abstract).  

2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Zirngibl, NPL Lee, and Kaspari as applied to claim 1 above, and further in view of NPL Shin (Shin, Hangsik, and Se Dong Min. "Feasibility study for the non-invasive blood pressure estimation based on ppg morphology: normotensive subject study." Biomedical engineering online 16.1 (2017): 10.).
Regarding Claim 2, Baker and Zirngibl fail to disclose wherein the determining the two outputs is performed by determining the two outputs by learning a morphological characteristic of the N consecutive unit waveforms.
NPL Lee discloses the determining the two outputs is performed by determining the two outputs (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker and Zirngibl in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  
NPL Shin discloses learning a morphological characteristic of the N consecutive unit waveforms (The proposed method aims to enhance BP estimation from PPG by using analyzing of PPG morphology and inspection of BP-related features; Background; PPG morphology, especially sectional length could be affected by heart rate and measuring distance, and this means the normalized parameter should be needed; Discussion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the morphological teachings of NPL Shin into those of Baker, Zirngibl, NPL Lee, and Kaspari in order to incorporate the relationship between morphological analysis and blood pressure to best detect the artifact in the signal.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793